Citation Nr: 1719933	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  06-17 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1941 to July 1946 and March 1951 to December 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran died in July 2009 with his perfected claim pending on appeal.  For claimants who died on or after October 10, 2008, as in the instance case, the Veteran's Benefits Improvement Act of 2008, Pub.  L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A relating to substitution.  The appellant, who is the Veteran's widow, requested to be substituted for the Veteran pursuant to 38 U.S.C. § 5121A.  The RO granted the appellant's request for substitution and the Board will therefore address the claim as the appellant as the substituted party. 

The Veteran testified at a video hearing before the undersigned Veterans Law Judge in July 2007; a transcript of the hearing has been associated with the record.  However, at the time of that hearing, the Veteran had yet to make a claim for malaria and discussion of that hearing is not relevant to the current claim. 

In January 2015, the Board remanded the case for further development.  On remand, the RO granted service connection for bilateral hearing loss, bilateral pes planus, degenerative arthritis and synovitis right knee, tinnitus,  perforated tympanic membrane, sun sensitivity with history of vitiligo, nose injury, teeth knocked out (dental trauma), left knee sprain, and right foot sprain.  The RO decision constituted a full grant of the benefits sought and these issues are not before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not have residuals of malaria.


CONCLUSION OF LAW

Residuals of malaria was not incurred in or aggravated by service nor may it be presumed that to have incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In January 2015, the Board remanded the claim and directed the Agency of Original Jurisdiction (AOJ) to obtain the Veteran's outstanding VA treatment records until the Veteran's death, and to schedule a VA medical opinion to determine the nature and severity of a number of conditions, including malaria, and issue a supplemental statement of the case (SSOC) to the Appellant.  The VA obtained the outstanding records, provided a medical opinion regarding malaria in May 2016, and provided an SSOC in December 2016.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

Duty to Notify

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in April 2007.

Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the claimant(s) in the development of the claim being decided because service treatment records and service personnel records have been obtained and appear to be complete.  In addition, VA obtained any outstanding and relevant post service treatment records referable to malaria.

The claimant was provided a VA medical opinion regarding the Veteran's disability in connection with his claim for service connection.  38 U.S.C.A. § 5103A.  The examiner reviewed the available records and provided a medical opinion in May 2016.  The Board finds that this opinion together with the other evidence of record provides sufficient information to decide the claim of service connection.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

To establish a right to compensation for a disability, a veteran or appellant must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for malaria may be presumed if it became manifest to a degree of 10 percent disabling during the Veteran's first year after separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The Veteran stated that service connected was warranted because the Veteran had malaria in 1944.  See April 2007 Statement in Support of Claim (reporting the Veteran contracted malaria in Navy, with treatment in Corona, California); June 2009 VA Form 9 (claimed contracted malaria in July 1944 in Algiers).  The Veteran claimed that he was sometimes symptomatic with "fever/chills, sweating, tiredness, and difficulty sleeping."  June 2009 VA Form 9. 

The Board has considered the provisions of 38 U.S.C.A. § 1154(b) and the fact that while hospitalized he could have been told that he had malaria.  Considering his service, malaria could have been consistent with where he served.  38 U.S.C.A. § 1154 (a)(b).  In addition, he competent to report what he was told by a medical professional while hospitalized.  The fact that the STRs are silent for malaria does not lessen the impact of the provisions of section 1154(b).  We accept that he had malaria related to combat.

However, even though malaria is a chronic disease, there must be residual disability.  Section 1154 addresses the criteria of what happened then, the section does not address the need for current disability.  Here, there is no reliable evidence that the Veteran has had residuals.  To the extent that he reported post service chills and fever, such was attributed to West Nile Virus, rather than malaria.  As noted by one examiner, malaria is an acute infection that once treated should resolve.  Here, including all subsequent service records and post=service treatment records establish that no professional ever thought there were residuals of malaria.  In the absence of post service disability, there can be no valid claim.


ORDER

Entitlement to service connection for malaria is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


